MEAL
                                                                                                   11/09/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               Case Number: DA 22-0598

                                          DA 22-0598

                                                                               FILED
 WILLIAM DEE BOYCE,
                                                                               NOV 0 9 2022
              Petitioner and Appellant,                                      17c-nnr n Creer
                                                                                 < of '  wer
                                                                                               ood
                                                                                               Court
                                                                               S .,nto

       v.
                                                                    ORDER
 STATE OF MONTANA, DEPARTMENT OF
 MOTOR VEHICLES,

             Respondent and Appellee.



       Appellee State of Montana, Department of Motor Vehicles, rnoves to dismiss this
appeal pursuant to M. R. App. P. 16 because it alleges Appellant William Dee Boyce failed
to file a timely Notice of Appeal. Boyce opposes the State's motion, arguing his Notice of
Appeal was timely under M. R. App. P. 4(5)(a).
       In the underlying litigation, the District Court disrnissed Boyce's Petition
Challenging Habitual Traffic Designation via Order on August 11, 2022. On August 22,
2022, Boyce timely rnoved the District Court to alter or amend its decision pursuant to
M. R. Civ. P. 59(e). On Septernber 20, 2022, the District Court issued an order denying
Boyce's Rule 59(e) motion. Boyce then filed his Notice of Appeal in this Court on October
20, 2022.
       In its motion to dismiss, the State argues that under M. R. App. P. 4(5)(a)(i), Boyce
needed to file his Notice of Appeal no later than 60 days after the District Court's August
11, 2022 dismissal order, and that his Notice of Appeal was untimely filed 69 days after
that order and therefore this Court should dismiss the appeal as untimely.
      Boyce responds that M. R. App. P. 4(5)(a)(v) provides that if a party files a motion
to alter or amend judgment under M. R. Civ. P. 59(e), then the time for appeal runs from
the entry of the order granting or denying that motion. Boyce argues that his Notice of
Appeal, filed 30 days after the District Court's order denying his Rule 59(e) motion is
therefore timely.
       Boyd is correct. Boyd's Notice of Appeal was timely under the Montana Rules of
Appellate Procedure.
      IT IS THEREF RE ORDERED that the motion to disrniss is DENIED.
      DATED this       —day of November, 2022.




                                                                  (7-1




                                                       19 ‘ t                         -




                                                   e94      e44         i*   ti „
                                                                Justices




                                          2